                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      NO. 5:19-CR-00501-FL-1


  UNITED STATES OF AMERICA

       v.                                                                ORDER

  FRANCISCO RIVERA


       This matter is before the Court on the defendant’s unopposed motion for the Court to

order that the presentence investigation in this case be waived and for the magistrate judge to

sentence the defendant immediately after he enters his anticipated plea of guilty to the criminal

information pending in this matter.

       For good cause shown and because the offense to which the defendant intends to plead

guilty is a Class B misdemeanor, it is hereby ORDERED that the presentence investigation in

this case is waived, including the preparation of a presentence report. See FED. R. CRIM. P.

32(c); USSG §1B1.9.

       Furthermore, since the offense is a misdemeanor, the magistrate judge scheduled to

accept the defendant’s plea of guilty in this case on April 14, 2020, the Honorable United States

Magistrate Judge Robert B. Jones, Jr., is ORDERED to sentence the defendant immediately

after he enters his plea on that same day. See 18 U.S.C. § 3401(a); 28 U.S.C. § 636(a); Local

Criminal Rule 5.3(a).

       SO ORDERED.

       This 12th day of March, 2020.

                                                 _______________________________________
                                                          LOUISE W. FLANAGAN
                                                         United States District Judge
